889 F.2d 1101
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Clayton HARLEY, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3325.
United States Court of Appeals, Federal Circuit.
Oct. 24, 1989.

Before RICH, PAULINE NEWMAN and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
Petitioner Clayton Harley seeks review of a decision of the Merit Systems Protection Board ("MSPB"), MSPB Docket No. SE07528910063, that dismissed for lack of jurisdiction his appeal of a decision of the Veterans Administration ("VA") denying his request for restoration to a job with the VA from which he had resigned.  We affirm.

OPINION

2
Mr. Harley was employed as a housekeeping aide at the VA Medical Center in Seattle, Washington.  After sustaining injuries on the job, he was later assigned to "light duty" work in accordance with his physician's instructions.  Mr. Harley did not report for the light duties to which he was assigned.  In response to a notice of intent to remove Mr. Harley for being absent without leave, Mr. Harley resigned his position, effective June 13, 1988.  The VA denied his subsequent request for reinstatement.


3
It appears undisputed that Mr. Harley's resignation was voluntary, that the light duties assigned to him were within the limitations imposed by his physician.  On this record, the MSPB correctly held that it lacked jurisdiction.  The decision is not arbitrary, capricious, or an abuse of discretion, or obtained without procedures required by the applicable law.    See Hayes v. Department of the Navy, 727 F.2d 1535, 1537-38 (Fed.Cir.1984).